BARTCH, C. J.
(dissenting).
I cannot concur in the opinion of the.majority in this case. A careful examination and consideration of the evidence in the- record, including the testimony of the conservative witnesses on both sides, as well as the extravagant statements made by several witnesses referred to in the majority opinion, which are not corroborated by the circumstances in evidence, shows conclusively to my mind that this is one of those unfortunate accidents for whichj in law, there is no liability.
In regard to the number of houses, ranging from thirty to eighty rods distant from the east side of the track, and the number of people crossing the track in the busiest season of the year — the fruit season — plaintiff’s witness W. 0. Knud-son, whose statement that the cow flew into the air when struck, is quoted in the majority opinion, testified: “Eight, I think, would come within eighty-rods. All of these, except the packing house, would be dwelling houses, and the families living in them would have occasion to pass over this crossing, coming to and from their farms and hauling produce. According to my best judgment, there would be as many as fifty^ people cross the track in various ways in a day. That would be during the fruit season.” Eespecting conditions as to population in the vicinity of the.track, the plaintiff himself testified: “At the place where this accident occurred there is a little, narrow street down there, commonly called a ‘lane.’ It is only about twenty-five or thirty feet wide. It leads from down west over the tracks to some fanning land out there, and furnishes a means of egress and ingress to the farms west of the track. There is one house out there, north of where my land is, where some eight or ten people live. This - is the only place where there is a house out there, except a place further beyond, where there are some feed stables. I do not know whose place it is. This street where the accident occurred does not bear any name. Eorest street is a street here *208in Brigham City that run's down to the depot. The next street north is about half a mile from the depot, and that is where the accident occurred. Then about a quarter of a mile north of the place is Watery lane, and about halfway between the street where the accident occurred and Watery lane, and out west, is the house I speak of; and that is the first house where people live that is north and west of the depot, and that is the only one between Dry Lake, way out north of Brigham several miles, and the depot, on the west side of the tracks, except the feedyards out there, and that is out north of Watery lane, and they are away out west on the Corinne Cut-Off. They are a long distance west of the main line of the Short Line. The house I refer to is about a quarter of a mile west, and these two places are the only places on the west side of the track where there are buildings between the depot and the dry lake, and that is out several miles north of the city. On the east side of the track there are several small fruit farms and houses. The dry lake referred to is two or three miles north of the depot. On the east side the first house between the depot and this crossing is Knudson’s place, which sets back from the track about thirty or forty rods. The next place is just north of the crossing, and about thirty or thirty-five rods east of the track and these two places are 'the nearest ones to the crossing where the accident occurred.” This evidence does not show conditions as to density of population that do not exist at many country crossings in this State. Nor is there any statute limiting the rate of speed at such cross1-ings. Tet, in the absence of such a statute, this court, in effect, holds that a rate of speed of from forty to fifty miles per hour — the rate at which this train, according to the statements of the conservative witnesses, was running at the time of the accident — is negligence per se, where the conditions are as here. In my judgment, this is not in accordance with the weight of authority.
The majority say: “Even if it be assumed that he [the boy] saw or heard the approaching train before he started after the cow, yet there is no evidence to show that he knew *209of tbe rate of speed tbe train was being run at tbe time, or as to its close proximity to tbe crossing.”- In reply to tbis it may be said tbat there is no necessity to assume tbat tbe unfortunate little boy saw or beard tbe train, for tbe facts and circumstances in evidence clearly show tbat be saw tbe train, was aware of its proximity to tbe crossing, and merely made a fatal mistake in going too near tbe track. Tbe little boy simply went too near tbe track, and, no doubt, if tbe train bad been running but twenty miles an bour when be was struck, tbe result would have been tbe same.
It appears to me there was also some evidence erroneously admitted — especially tbat in relation to gates and flagmen. Every one knows tbat railroad companies in tbis state keep neither gates nor flagmen at country .crossings, even where the country is more densely settled than in tbis instance, and hence tbe introduction of such evidence must have been without legitimate purpose.
"While tbis was a distressing ac.eident — one which naturally arouses a person’s sympathies, for tbe unfortunate — still, to my mind, after close scrutiny of tbe evidence contained in tbe record and of tbe opinion of my associates, tbe conclusion tbat ■¡he judgment is erroneous and ought to be reversed is inevitable. I therefore dissent.